Filed 3/16/16 P. v. Borroel CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063955

v.                                                                       (Super.Ct.No. RIF1409061)

IGOR IVAN BORROEL,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Ronald L. Taylor, Judge.

(Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant to art.

VI, § 6 of the Cal. Const.) Affirmed.

         Charles R. Khoury, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Igor Borroel is serving four years in prison after a jury convicted him of

robbing a man at knifepoint and using his personal information to obtain money or goods.

We affirm the judgment.

                                                             1
                                FACTS AND PROCEDURE

       Defendant and Alexander F. arranged to get together on the evening of May 17,

2014, because defendant wanted to “hang out.” They had met about three months prior,

but had not seen each other since. Around 8:30 or 9:00 p.m., Alexander drove to an

elementary school, where he was to pick up defendant. Defendant got in Alexander’s

car. He was carrying a backpack. Defendant smelled like beer and appeared to be

intoxicated. As Alexander drove, defendant kept insisting that Alexander let him drive.

Defendant wanted to go to Alexander’s home, but changed his mind when Alexander told

him his roommate would be present. Defendant told Alexander to drop him off back at

the school. As defendant got ready to exit the car, he took a knife out of his backpack

and told Alexander to give him money. Alexander took ten $20 bills out of his wallet and

gave them to defendant. Defendant took the money but said, “No, no, no. I want more.”

Defendant grabbed the wallet from Alexander and tore the chain that fastened it to his

pants. Alexander held his arm up as a defensive measure and received a small cut on his

finger when he made contact with the knife. Defendant got out of the car, took

Alexander’s driver’s license from the wallet and proceeded to read out loud Alexander’s

home address. Defendant then ran away.

       On January 29, 2015, the People filed an information charging defendant with

robbery (Pen. Code, § 211) and using the personal information of another to obtain

money or goods (Pen. Code, § 530.5, subd. (a)). The People also alleged defendant

personally used a deadly weapon, a knife, to commit the robbery (Pen. Code, § 12022,

subd. (b)(1)).


                                            2
       On May 11, 2015, a jury convicted defendant on both counts and found true the

personal knife use allegation.

       On July 6, 2015, the trial court sentenced defendant to four years in prison as

follows: three years for the robbery, plus a consecutive one-year term for the personal

knife use enhancement and a concurrent one-year term for the identity theft.

       This appeal followed.

                                       DISCUSSION


       After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a

statement of the case, a summary of the facts and potential arguable issues, and

requesting this court to conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.




                                             3
                            DISPOSITION

The judgment is affirmed.

NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                          RAMIREZ
                                                    P. J.


We concur:

CODRINGTON
                  J.

SLOUGH
                  J.




                              4